While I agree with the substantive analysis of the majority, there is a procedural requisite that should be preliminarily addressed. An evaluation of which causes the same conclusion.
R.C. 2947.061, which is the statutory provision governing shock probation, requires that a motion for shock probation be ruled upon within sixty days of its filing. The statute reads, in pertinent part:
"The court shall hear any such motion within sixty days afterthe filing date thereof and shall enter its ruling thereon within ten days thereafter." (Emphasis added.)
If a judge chooses not to conduct a hearing or rule on the motion within sixty days after it is filed, he loses jurisdiction to grant the motion. State v. Delaney (1983),9 Ohio App.3d 47, 48, 9 OBR 50, 51, 458 N.E.2d 462, 464.
With respect to the issue of the denial of defendant's rights as a result of this failure to make a timely decision, the court in Delaney went on to state:
"There can be no prejudicial denial of a constitutional right to further procedures if there is no reasonable possibility that provision of the omitted procedures could have produced a more favorable result. In this case, the trial court ultimately denied the motion for shock probation. The court's failure to rule earlier was tantamount to an earlier denial of that motion, when the trial court thereby lost jurisdiction to grant the motion." Id.
That court did go on, however, in dicta, to express its disapproval of the trial court's failure to timely dispose of the motion. Nevertheless, it did not change the finding that the trial court lost jurisdiction when the sixty days lapsed.
In the instant case according to the journal entries, the motion for shock was filed on April 24, 1989. It was not denied until June 27, 1989. This time *Page 828 
period is in excess of the sixty days prescribed in the statute and under Delaney. Therefore, the trial court no longer had jurisdiction to rule on the motion and such a denial does not constitute a prejudicial denial of a constitutional right.